Case: 18-40918      Document: 00514903162         Page: 1    Date Filed: 04/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-40918                             FILED
                                  Summary Calendar                        April 4, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE ALBERTO TORRES-GOMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-145-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Jorge Alberto Torres-Gomez pleaded guilty to one count of importing into
the United States five kilograms or more of cocaine, in violation of 21 U.S.C.
§§ 952 and 960. The district court imposed a within-guidelines sentence of 87
months in prison, with no term of supervised release. Represented by the
Federal Public Defender, Torres-Gomez raises an argument, in order to




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40918      Document: 00514903162   Page: 2   Date Filed: 04/04/2019


                                 No. 18-40918

preserve the issue for further review, that he correctly concedes is foreclosed
by circuit precedent.
      Before this court, Torres-Gomez argues that the factual basis for his
guilty plea was inadequate because the Government did not prove that he
knew the type and quantity of the drug involved in his offense. Knowledge of
the drug type and quantity is not an element of a federal drug offense. See
United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009). Accordingly,
the Government was not required to prove that Torres-Gomez knew the type
or quantity of drugs involved. Torres-Gomez’s unopposed motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                       2